DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley D. Greenwell (Reg. No. 67,591) on 5/28/2021.
The application has been amended as follows: 
Amend claim 1 as follows: 
A handle assembly for an appliance door, the handle assembly comprising: 
a handle frame mounted to a handle aperture defined in the appliance door, the handle frame defining a pocket recess; 
a pocket handle mounted to the handle frame within the pocket recess; and 
a status indicator positioned between the pocket handle and the handle frame such that light transmitted through the status indicator is not directed into the pocket recess,
wherein the pocket handle and the handle frame are spaced apart to define an illumination gap,
wherein the illumination gap is defined between a top surface of the pocket handle and a top wall of the handle frame, and
wherein the top surface of the pocket handle is slanted relative to the horizontal direction such that the illumination gap is tapered toward a front of the appliance door.
Cancel claims 2, 4-7, 14, and 16-18.
Amend claim 3 at line 1 as follows: replace “claim 2” with “claim 1”.
Amend claim 13 as follows:
13. A dishwasher appliance defining a vertical direction, a lateral direction, and a transverse direction, the dishwasher appliance comprising: 
a wash tub positioned within the cabinet and defining a wash chamber; 

a handle assembly mounted to the door, the handle assembly comprising: 
a handle frame mounted to the handle aperture defined in the outer door, the handle frame defining a pocket recess; 
a pocket handle mounted to the handle frame within the pocket recess; and 
a status indicator positioned between the pocket handle and the handle frame such that light transmitted through the status indicator is not directed into the pocket recess,
wherein the pocket handle and the handle frame are spaced apart to define an illumination gap,
wherein the illumination gap is defined between a top surface of the pocket handle and a top wall of the handle frame, and 
wherein the top surface of the pocket handle is slanted relative to the horizontal direction such that the illumination gap is tapered toward a front of the appliance door.
Amend claim 15 at line 1 as follows: replace “claim 14” with “claim 13”.
Allowable Subject Matter
Claims 1, 3, 8-13, 15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	
Claim 1 has been amended by Examiner’s amendment to include the limitations of original dependent claim 5 and all intervening claims. 
Claim 13 has been amended by Examiner’s amendment to include the limitations of original dependent claim 17 and all intervening claims. 
Claims 6-7 and 18 have been canceled because these feature are not shown in the drawings.
Independent claims 1 and 13 include features relating to the “the top surface of the pocket handle is slanted relative to the horizontal direction such that the illumination gap is tapered toward a front of the appliance door” (features of original claims 5 and 17, now incorporated into claims 1 and 13), inter alia other features of the claims. The closest prior art of record, Egger (USPN 9,005,371, previously cited on the IDS filed 8/20/2018) includes a dishwasher appliance door with a rectangular grip-engagement 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RITA P ADHLAKHA/Examiner, Art Unit 1711